The opinion of the court was delivered by
Burch, J. :
Jlie appellant was convicted of carnally knowing a female under the age of eighteen years. The most meritorious assignment of error is that, in explaining reasonable doubt, the court instructed the jury that it is “such a doubt as the jury are able to give a reason for.” In the same connection the court said that by a reasonable doubt is not meant a mere possible or imaginary doubt arising from caprice or groundless conjecture, and that “it is that state of the case which, after a comparison and. consideration of all the evidence, leaves the minds of the jurors in that condition that they cannot say they feel an abiding conviction to a-moral certainty of the guilt of the defendant.” Some other language was used, not well chosen and not of any assistance to the jury, but because merely inefficacious it was probably not prejudicial, and, hence, not ground for reversal. The question, therefore, is whether it was error to admonish the jury that a reasonable doubt is such a doubt as the jury are able to give a reason for.
The instruction given should be considered as an entirety. By so doing it is observable that in elucidation of the expression “reasonable doubt” the requirement of a reason for ’doubt is set over against capriciousness, conjecture, the indulgence of specula*488tion upon possibilities, and the invasion of the realm of imagination. Instructions presenting such a contrast have been approved in the following cases: Hodge v. The State, 97 Ala. 37, 12 South. 164, 38 Am. St. Rep. 145; Vann v. The State, 83 Ga. 44, 9 S. E. 945; State v. Jefferson, 43 La. An. 995, 10 South. 199; The People v. Guidici, 100 N. Y. 503, 3 N. E. 493; State v. Harras, 25 Wash. 416, 65 Pac. 774; Wallace v. State, 41 Fla. 547, 26 South. 713; Butler v. The State, 102 Wis. 364, 78 N. W. 590; State v. Rounds, 76 Me. 123; State v. Serenson, 7 S. Dak. 277, 64 N. W. 130.
Judges of the federal courts have frequently employed equivalent phrases in charging juries in criminal cases. ( United States v. Butler et al., 1 Hughes, 457; United States v. Johnson, 26 Fed. 682; United States v. Jackson, 29 id. 503 ; United States v. Jones, 31 id. 718.)
Similar instructions have been criticized, however, in a number of states. (State v. Morey, 25 Ore. 241, 36 Pac. 573; State v. Sauer, 38 Minn. 438, 38 N. W. 355; People v. Stubenvall, 62 Mich. 329, 28 N. W. 883; Morgan v. The State, 48 Ohio St. 371, 27 N. E. 710; Klyce v. State, 78 Miss. 450, 28 South. 827.)
Like charges have been declared to be erroneous in the following cases : Siberry v. The State, 133 Ind. 677, 33 N. E. 681; Avery v. The State, 124 Ala. 20, 27 South. 505; State of Iowa v. Cohen, 108 Iowa, 208, 78 N. W. 857, 75 Am. St. Rep. 213; Carr v. State, 23 Neb. 749, 37 N. W. 630.
The theory of the instruction is tersely and accurately put in Butler v. State, supra, where it was said :
‘ ‘ The phrase assailed is not an incorrect method of stating the distinction between that measure of uncertainty which justifies an acquittal and the mere fanciful, unfounded, speculative doubt which can always be raised, even as to the existence of facts most obvious to our senses. A doubt cannot be reasonable *489unless a reason therefor exists, and, if such.reason exists, it can be given.”
The objection to such a charge has been considered, and the reasons for its validity well stated, by the courts of Florida and New York.
In Wallace v. State, supra, it was said :
“ In this state we have held that the doubt authorizing an acquittal is a reasonable, sensible one, not an unreasonable, capricious, whimsical, speculative, imaginary or forced one, or a mere possible one or one which is suggested or engendered by something outside of the evidence. . . . This instruction puts no burden upon the defendant to furnish the jury with a reason, but it requires the state to satisfy the jury of defendant’s guilt to such an extent as to leave their minds without a doubt that defendant may be innocent, for which they can give an intelligent reason. Of course, the jury are not required to state reasons for their verdict, but they are nevertheless required by the law and by their duties as jurors to act in the jury-box as reasonable beings, and to exercise their reasoning faculties in passing upon the life or liberty of accused persons. If they entertain a doubt, they must, as reasonable men, know upon what that doubt is based,, and they are required to examine into the nature and origin of the doubt far enough to ascertain that it is a reasonable one. And if it be found that no intelligent reason can be given for entertaining a doubt, how can the conscience of the jury be satisfied with the verdict of .acquittal, resting, as it does, under a solemn duty to convict, where the evidence convinces them of guilt to that extent as to leave no reasonable doubt upon their minds. To authorize acquittal because of some vague, undefined, unintelligible or inexplicable misgiving, is to eliminate the word ‘reasonable’ from the definition.”
In The People v. Guidici, supra, it was said :
“The criticism is limited to the definition given of a reasonable doubt, and aimed at that portion where, *490by way of paraphrase, the trial judge said : ‘A doubt for which some good reason arising from the evidence can be given.’ It should read with the whole sentence of which it forms a part, and, so taken, seems only to distinguish that doubt which would avail the prisoner from one which is merely vague and imaginary. The jury were not called upon to formulate and state their reasoning, but in substance to view all the circumstances from which an inference was to be drawn, and inquire whether, consistently with the truth of the whole, the prisoner might not be innocent.”
While most discussions of reasonable doubt which venture beyond the restraint of 'a few fixed forms of expression end in maundering logomachies, an admonition to the jury of the kind in question may, upon infrequent occasions, subserve a useful purpose. It may prevent untrained jurymen from acting under the belief that mere possibility and surmise are sufficient to justify an acquittal, and it may serve to check arbitrariness. Many men take a strange pleasure in acting as they will. Indulgence of this passion is felt to bring augmentation of power, and finally will becomes its own reason. When pressed to justify himself in the jury-room, such an individual must resort to the vague and the sophistical, and is soon exposed. Apropos to this subject, in Thompson on Trials, volume 2, section 2476, Austin Abbott is quoted as follows :
“The advantage of this test is that it gives the jurors something to corner an unreasonable dissentient with. Pew phrases have had more labor and skill expended in the task of fitting them with a definition than this very one of reasonable doubt; but nearly if not all the resulting paraphrases have been metaphysical equivalents, more or less exact, but equally indeterminate to the common mind. Every obstinate minority juryman can shake his head and affirm that he is exercising guarded discretion, that the evidence *491does not command his moral conviction, and the like ; but when his fellows can press him for a reason for his doubt, they have at least a chance of making him reasonable, for he must then justify his position intelligbly.”
It cannot be said that any error was committed by the trial court in giving the instruction complained of.
The appellant further claims that the district court erred in overruling his motion for a new trial. A discussion of this question at the length required, if entered upon at all, would subserve no useful purpose. No principle of law is involved, and it is sufficient to say that it has been given the consideration its importance demands, and the ruling of the trial court will not be disturbed.
The judgment of the district court is therefore affirmed.
Johnston, C. J., Smith, Cunningham, Greene, JJ., concurring.